 


114 HR 1294 IH: Meeting the Inpatient Health Care Needs of Far South Texas Veterans Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1294 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Hinojosa (for himself, Mr. Vela, Mr. Gene Green of Texas, Mr. Cuellar, Mr. Castro of Texas, Mr. Al Green of Texas, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To require the Secretary of Veterans Affairs to ensure that the South Texas Veterans Affairs Health Care Center in Harlingen, Texas, includes a full-service Department of Veterans Affairs inpatient health care facility. 
 
 
1.Short titleThis Act may be cited as the Meeting the Inpatient Health Care Needs of Far South Texas Veterans Act of 2015. 2.FindingsCongress makes the following findings: 
(1)The current and future health care needs of veterans residing in the Far South Texas area are not being fully met by the Department of Veterans Affairs. (2)The Department of Veterans Affairs estimates that more than 117,000 veterans reside in Far South Texas. 
(3)In its Capital Asset Realignment for Enhanced Services study, the Department of Veterans Affairs found that fewer than 3 percent of its enrollees in the Valley-Coastal Bend Market of Veterans Integrated Service Network 17 reside within its acute hospital access standards. (4)Travel times for veterans from the market referred to in paragraph (3) can exceed six hours from their residences to the nearest Department of Veterans Affairs hospital for acute inpatient health care. 
(5)Even with the significant travel times, veterans from Far South Texas demonstrate a high demand for health care services from the Department of Veterans Affairs. (6)Current deployments involving members of the Texas National Guard and other members of the reserve components of the Armed Forces who reside in Texas will continue to increase demand for medical services provided by the Department of Veterans Affairs. 
3.Inpatient health care at the South Texas Veterans Affairs Health Care Center 
(a)In generalThe Secretary of Veterans Affairs shall ensure that the South Texas Veterans Affairs Health Care Center in Harlingen, Texas, includes a full-service Department of Veterans Affairs inpatient health care facility and, if necessary, shall modify the existing facility to meet this requirement. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report outlining the specific actions the Secretary plans to take to satisfy the requirements in subsection (a), including a detailed estimate of the cost of such actions, if any, and the time necessary for completion of any modification required by such subsection. 
 
